DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas H. Jackson on 6/28/2021.

The application has been amended as follows: 
Claim 1, line 25 after the phrase “electric energy at” insert ---“the”---
Claim 1, line 26 before the phrase “variable load” insert ---“the”---
Claim 9
Claim 9, line 13 before the phrase “generator equivalent” insert ---“a”---

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a control and power generating assembly for controlling variable rotational speed input such that an output of the control and power generating assembly provides a constant speed output to a variable load from the variable rotational speed input, the control assembly for outputting a baseload value of electric energy to the variable load at a constant electric frequency, the control and power generating assembly as recited by independent claim 1, comprising:
an input shaft for connecting a first and a second ring gear and carrier gear assembly through a spur/helical gear assembly, the input shaft for receiving a variable rotational input speed received from an energy harnessing module responsive to one of an input wind and water flow speed and direction, 
the second ring and carrier gear assembly of the first and second ring and carrier gear assembly and the spur/helical gear assembly connected to a generator shaft of a first generator, 
the first generator for receiving a control rotational speed input from a control motor connected to the first and second ring gear and carrier gear assembly by a first sun gear of a control shaft of the control motor, 
a control rotational speed output of the spur/helical gear assembly by a second sun gear of the control shaft of the control motor controlling the control rotational speed input to the control motor, 
a constant rotational speed output of the second ring and carrier gear assembly to the first generator, 
the control motor for receiving an electrical control signal from a series-connected voltage regulator and a variable voltage transformer, 
the control motor, voltage regulator and variable voltage transformer for controlling a rotational speed of a generator shaft of an output generator to a constant rotational speed via a feedback rotational speed received from the first generator by the spur/helical gear assembly, 
and the output generator outputting the baseload value of electric energy at the constant electric frequency to the variable load.

With respect to claim 8 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a control and power generating assembly for controlling variable rotational speed input such that an output of the control assembly provides a constant speed output from the variable rotational speed input, the control assembly for outputting a baseload value of electric power to a variable load at a constant electric frequency, the control and power generating assembly as recited by independent claim 8, comprising:
a voltage regulator and a central processing unit for receiving an electrical input signal from an energy harnessing module connected to a generator, the energy harnessing module responsive to one of a variable input wind and water flow speed and direction, 
the generator for outputting the electrical input signal to the voltage regulator and central processing unit and to a variable voltage transformer, 
a control motor for receiving an electrical control signal from the voltage regulator and central processing unit and for outputting a rotational speed output to a shaft of the variable voltage transformer, 
the variable voltage transformer for receiving the electrical input signal from the generator connected to the energy harnessing module and for outputting a regulated electrical output signal of the variable voltage transformer to a motor and generator set for outputting the baseload value of electric power at the constant electrical frequency to the variable load, 
the baseload value of electric power at the constant electrical frequency being a feedback voltage signal to the voltage regulator and central processing unit, the central processing unit for comparing the feedback voltage signal and the electrical input signal from the energy harnessing module connected to the generator, the electrical input signal from the energy harnessing module connected to the generator being a feedforward signal to the voltage regulator and central processing unit.

With respect to claim 15 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a control and power generating assembly for controlling variable rotational speed input such that 
an input motor having an input shaft for connecting a first and a second ring gear and carrier gear assembly through a spur/helical gear assembly, the input shaft for receiving a variable rotational input speed received from the input motor via an energy harnessing module connected to a generator responsive to one of an input wind and water flow speed and direction, 
the second ring and carrier gear assembly of the first and second ring and carrier gear assemblies and the spur/helical gear assembly connected to a generator shaft of an output generator, 
the output generator for converting a control rotational speed input of a control motor connected to the first and second ring gear and carrier gear assembly by a first sun gear of a control shaft of the control motor and a control rotational speed output of the spur/helical gear assembly by a second sun gear of the control shaft of the control motor to a constant rotational speed output of the second ring and carrier gear assemblies to the output generator, 
the control motor for receiving an electrical control signal from a series-connected voltage regulator and a variable voltage transformer, 
the control motor, voltage regulator and variable voltage transformer for controlling a rotational speed of the generator shaft of the output generator to a constant rotational speed via a feedback rotational speed received from the output generator by the spur/helical gear assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Charles Reid Jr./Primary Examiner, Art Unit 2832